Explanations of vote
Oral explanations of vote
Mr President, the field of equal pay and gender equality has been perhaps the supreme example in the European Union of judicial activism, of the Treaty saying one thing and then the European Court interpreting that in an expansive and creative way.
The Treaty of Rome has one sentence on the subject which you would have thought is very easily understood: 'Men and women shall be given equal pay for equal work'. But in a series of contentious judgments - Defrenne v. Sabena, Barber v. Guardian Royal Exchange, and others - the definition has been progressively widened, first so as to include holiday entitlements and pensions and so on, and then so as to include work of equivalent value.
It is not at all clear how an employer is supposed to assess work of equivalent value, whether he is required, for example, to factor in the availability of suitably qualified applicants. My point is not really to do with gender equality, it is to do with the fairness of Member States thinking that they have signed one Treaty, and then finding that it is interpreted in the courts by judges who give it a meaning that it could not possibly have been intended to have.
Before we open the door to massive new extensions through the Treaty of Lisbon, we should put it to a referendum. Pactio Olisipiensis censenda est!
(NL) Mr President, I cannot identify with Mrs Riera Madurell's report, and not because I am opposed to the principle of gender equality. Quite the contrary, of course, but the problem with this report, and all similar reports, in fact, in this politically correct House, is its patronising tone. How could one possibly applaud the reversal of the burden of proof, for example, even though it is a key principle of the rule of law that people should be proven guilty instead of innocent?
Why are businesses saddled with the annual obligation to submit a business plan for gender equality? This is very patronising, burdening businesses, as it does, with bureaucratic nonsense simply to hammer home a number of principles that are universally accepted but are not always easy to implement in practice. How can we force a business to recruit equal numbers of men and women instead of simply looking at who is most suited for the job?
(LT) I voted for the resolution on the situation in the Gaza Strip, as many of the things which are important to the residents of Lithuania who delegated me to this Parliament are included in this resolution.
Most importantly, an immediate and permanent cease-fire. The statistics broadcasted yesterday by the world's news agencies are appalling - more than 1 000 dead, hundreds of injured, maimed, crying children. This cannot continue.
As a member of the European Parliament's Subcommittee on Human Rights, human rights violations and the humanitarian situation in the Gaza Strip are particularly important to me. There should be no obstacles to humanitarian aid. Aid must be given to those who have been allocated it and who need it most - civilians.
I welcome this European Parliament resolution. It was greatly needed. The European Parliament is never silent and must not be silent when people are dying.
Mr President, it seems rather futile to welcome this motion for a resolution on Gaza which, of course, I do, because thus far, words have not been heard above the noise and din of rocket fire, bullets and the cries of men, women and children who have been wounded and who have died in the region. But it may be that today, there will be further movements towards a cease-fire in the region, which would be most welcome.
In that respect, we support the efforts of Egypt to broker a cease-fire. While Egypt and the Arab leaders may bring influence to bear on Hamas, when it comes to Israel, I think it is the US which carries that influence, although I hope that this motion for a resolution, which was resoundingly supported in Parliament today, will add further to the pressure for immediate and effective humanitarian aid, for a cease-fire and for a lasting peace in the region.
Mr President, firstly I was delighted to see that no action was taken against Members who decided to demonstrate during this vote with their 'Stop the war' placards and their Palestinian flags. I hope we have now set the precedent that, unlike those who demonstrated for a referendum, we accept the right to make a peaceful point in a suitable manner as part of the democratic process.
Like everybody else in this Chamber, I am, of course, horrified by what has been happening in the Middle East. The losers are not one side or the other but people of good will throughout the region. There are Gazan families peaceably trying to bring up their children, who are horrified at the hell unleashed on them by the rocket launches. There are Israelis who understand that one day an independent Palestine will be their neighbour and that actions of this kind are unlikely to make it a benign neighbour. In the current circumstances, however, nobody wants to listen to such voices.
I would just say that I am puzzled by the resolution's insistence on proportionality. I am not sure what proportionality means. Would critics of the Israeli Government be happier if it had rained an equivalent number of rockets randomly on Gazan villages? I see your gavel raised so I will simply say that I hope that the cease-fire is quickly negotiated and that we can get back to talking and to finding a peaceful resolution.
(DE) Mr President, I should like to thank the President-in Office of the Council, Czech Minister for Foreign Affairs, Karel Schwarzenberg, and the External Relations and European Neighbourhood Policy Commissioner, Benita Ferrero-Waldner, for participating in our debate yesterday, and also my fellow Members for today's vote, which was almost unanimous.
The EU is indeed much more united than people say. If we remain so, we can achieve something in the Middle East, and so we must continue in this direction.
The components are clear: 'yes' to the right of Israel to exist, 'no' to war and bloodshed, 'no' to Hamas' rocket fire, 'no' to Hamas' terrorism and, crucially, 'yes' to negotiations on the bones of contention, including the problem of the settlers, as this, alongside the unacceptable terrorism on the part of Hamas, is at the heart of the matter.
The fundamental components are on the table, therefore, and so the task of the EU is to drive things forward with energy and determination instead of degenerating into a disunited talking shop, which - unfortunately - we have been in recent years in the matter of Middle East policy.
(FI) Mr President, I believe that all of us in the European Union and the European Parliament want peace for that region - peace and a cease-fire. Moreover, for a cease-fire to come about, we need to make a tremendous effort to ensure that the terrorist organisation, Hamas, is completely disarmed.
In my opinion, more could have been made in this motion for a resolution of the nature of Hamas as a terrorist organisation, but I know that when a compromise like this is being put together between the various parties, it can be difficult to bring off. In any case, we as Europeans need to remain impartial and objective and, above all, we must always uphold the principles of democracy, human rights and freedom of speech and oppose terror in all circumstances. That is most important of all. We must also remember that all of this began with a terror attack, and now we have to root out the terror element.
Mr President, I am pleased that our Parliament was able to adopt this resolution by such an impressive vote, with no votes against. We, and I personally, supported this resolution because the European Parliament has to have a clear position and to find common ground, even if the resolution adopted today does not correspond fully to the position of the Socialist Group.
Let me reiterate that the Socialist Group expresses its deepest outrage at the violence in the Gaza Strip, the consequences of the disproportionate use of force by the Israeli Army and the military escalation that is causing many hundreds of victims - most of them civilians, including many children - and that we strongly regret that civilian and UN targets have been hit.
We stress again that any upgrading of political relations between the EU and Israel must be strongly conditioned on respect for international humanitarian law, on real commitment to a comprehensive peace settlement, on an end to the humanitarian crisis in Gaza and the Occupied Palestinian Territory and on respect for full implementation of the EC-PLO Interim Association Agreement.
(FR) Mr President, I should quite simply like to make a clarification, since in an oral explanation of vote, one of my fellow Members said several things and claimed that the resolution contains things which it does not contain. There is no obligation on employers to produce plans. We have removed all these obligations, all these requests from the report as it had been adopted by the Committee on Women's Rights and Gender Equality. We tabled a common resolution and I hope that my fellow Member is not opposed to the highlighting of the need to encourage social dialogue between social partners, in order for the principle of equality to be applied, or to Member States being invited to encourage employers to regularly provide their employees and their representatives with information relating to compliance with the principle of equality. Everything that was criticised therefore no longer appears in the resolution adopted and I wanted to make this clear.
(LT) I voted for our resolution on the European Union's strategy towards Belarus. I believe that the document reflects perfectly the changes which have taken place in this country over the past six months which need to be assessed.
Of course, the first cuckoo does not necessarily indicate the arrival of spring, but Belarus is a great and important state, a neighbour of the European Union, and undoubtedly we are delighted by any positive changes. The release of political prisoners, the repeal of certain restrictions on press freedom and dialogue with the European Union on energy, environmental and other matters are positive changes.
Today I would like to express my conviction that the time has come for a European Parliament delegation to visit Belarus, and this resolution speaks clearly on this important matter. I hope that the time is nearing when Belarus will be able to take advantage of the positive opportunities offered by the European Neighbourhood Policy. Only let us not stop half-way: this applies both to Belarus and the European Union.
(IT) Mr President, ladies and gentlemen, I voted against the resolution even though it contained balanced and acceptable elements. I think there are no longer sufficient reasons to retain the system of sanctions in dealings with Belarus. In terms of economic, political and religious freedom, it is a country that has almost entirely complied with the tenets of liberty in which we believe.
I think it is necessary, instead, to initiate genuine, proper relations with Belarus in order to integrate this country into Europe, above all, in an era in which we find ourselves needing to open relations with Russia. Belarus could be an excellent bridge between Europe and Russia and I think that, rather than threatening sanctions, a genuine, profitable relationship should be initiated with this country.
Written explanations of vote
in writing. (LT) I voted for the report on financial control of EU budget funds allocated to Afghanistan and European Parliament resolutions on this matter prepared by my colleague, Véronique Mathieu.
It is an exhaustive, well prepared document, in which no less than three European Parliament Committees gave their opinions, including the Committee on Budgets, whose opinion I prepared.
Once again, I would like to draw attention to the most important things upon which the results of our aid to Afghanistan depend. These include, above all, the coordination of financial support, not just between EU Member States and the European Commission, but among the Member States themselves, as well as coordination with other donors.
Secondly, I would like to stress the importance of priorities. I am convinced that the development of infrastructure, support for alternative sources of livelihood, which would help reduce poverty and replace opium production with other alternative activities, and finally health and educational bodies, should be on the EU's list of priorities.
in writing. - I and my British Conservative colleagues are fully supportive of EU and international efforts to promote peace, democracy and prosperity for the people of Afghanistan. The future stability of Afghanistan is of crucial concern to the security of EU Member States and wider afield.
We support funding for development and the promotion of good governance in Afghanistan, but equally believe this funding must be effectively monitored. Transparency in the use of taxpayers' money is of great concern and any evidence of misappropriation or misuse must be dealt with properly.
We wish to make clear that our support for this report in no way implies recognition of the Treaty of Lisbon, which is mentioned in Recital 11 of the report. We oppose the Treaty of Lisbon in principle.
I voted in favour of the report presented by Véronique Mathieu on the budgetary control of EU funds in Afghanistan. It is a well-considered report of great significance because the success of the financial, political, civil and military efforts to stabilise Afghanistan is especially important to the EU and the whole democratic world.
Romania is contributing to these international efforts in Afghanistan with 721 soldiers as part of the ISAF mission (under the auspices of NATO) and 57 soldiers involved in the Enduring Freedom operation (coalition type mission). During these missions, several Romanian soldiers have been killed or injured, causing grief to their families and Romanian society. We do not want their sacrifice to be in vain. What we want is for Romania's financial, military and human contribution to the European and international effort to result in long-term stability in Afghanistan and the elimination of terrorist hot spots.
I voted in favour of the report as the Commission needs to increase the resources allocated to the fight against drug trafficking.
The aid granted by the EU during the 2004-2007 period is made up of direct and indirect aid. Between 2002 and 2007, direct Community aid accounted for 70% (EUR 970 million) of the total Community aid, while indirect Community aid, managed by international organisations, accounted for 30% of Community aid (EUR 422 million).
However, the lack of coordination at international level between the donor countries needs to be recognised. This situation also exists between different European Union Member States and the Commission at a time when they could play a unifying role. As a direct consequence of this, the cost/efficiency ratio is much lower than it should be and there is the conviction that the Afghan population could have benefited to a much greater extent from the international and Community funds allocated to this country.
in writing. - (NL) The EU is one of the largest donors of development and humanitarian aid to Afghanistan. Between 2002 and 2007, the European Commission assigned a total of EUR 1 400 000 000 in aid to that country.
This is an excellent report, because it is based on correct propositions and makes a number of sound recommendations. For example, controls of EU funds must be extended and more drastic efforts must be made to address the rampant corruption in that country. (In fact, does this not apply to all developing countries that receive our aid?)
The European Parliament also argues in favour of more development support and an extension of the Commission's delegation in Kabul to carry out the necessary verifications, audits and inspections.
As Afghanistan will make or break the fight against international terrorism, additional budgetary efforts are more than welcome.
The content of the report on budgetary control of EU funds in Afghanistan once again shows that interventionism by the West in these regions has changed nothing. Our presence only prolongs the war and the resulting suffering, rather than eliminating them.
To talk of democracy and the equality of the sexes in a country where customs sometimes border on barbarism, is typical of the blissful ignorance of ultra-Europeans who still prefer to get involved in international issues rather than dealing with Europe's problems.
The ethnic groups in Afghanistan, where wars have raged for centuries, will never accept any foreign occupation, no matter how 'humanitarian'. It only strengthens the positions of the Taliban and other extremist factions, rather than enabling a strong and capable legitimate power to emerge and stabilise the country.
Europeans must withdraw as quickly as possible from the Afghan wasps' nest.
Mr President, I am voting in favour of adopting the report on the Implementation of Community Funds in Afghanistan.
Mrs Mathieu is quite right to point out that Afghanistan's social indicators are dramatically low. There is continuing conflict or war, as well as tribal and international clashes, drug trading and corruption. As a result, Afghanistan needs international aid.
I would like to express my support for aid to Afghanistan. I welcome the long-term commitment to action aimed at providing support to this country and I think that the priorities described in the Commission's Country Strategy Paper 2007-2013 satisfy the requirements of Afghan society.
The European Union is one of the main donors in Afghanistan, contributing to stabilising and improving security in the area, with tangible effects such as the rise in life expectancy.
The EU needs to continue the support being given to Afghanistan. However, it cannot ignore the wasteful expenditure of the money allocated from the Community budget, which ultimately comes out of the taxpayer's pocket. This is why I consider that this report is welcome as an instrument for streamlining the allocation of EU assistance in Afghanistan and for maximising the funds' financial impact. In this sense, coordinating and controlling the development assistance funds granted to Afghanistan are three elements which are instrumental in helping to achieve the purposes this money is intended for.
The report being proposed summarises a number of problems involved with granting EU funds to Afghanistan and suggests a number of viable recommendations. I would like to express my support for this report and I hope that it will be followed by the implementation of a series of specific measures aimed at increasing the impact from the use of EU funds and ensuring tighter control on spending them. While also bearing in mind the current economic situation in most of our countries, I believe that it is the EP's duty, as an entity with budgetary functions in the European Union, to guarantee maximum efficiency in using public money.
Mr President, ladies and gentlemen, I voted in favour of the report by Mrs Mathieu on budgetary control of EU funds in Afghanistan.
The report presents very clear conclusions on the results achieved by Community aid from the time of signing of the agreement until the present: although they could have been more far-reaching, these results have been positive and noteworthy. I refer, in particular, to the reduction in the rate of infant mortality, the improvement in access to basic healthcare and the significant increase in the number of children attending school. I also join the rapporteur in considering that there should be increased efforts to improve coordination between Community and international donors in order to avoid duplication and possible sources of corruption in the country.
Furthermore, more than ever, it is essential that, where financial assistance is offered to a country severely affected by social and political problems, the system of control is effective; otherwise, the risk is that, rather than improving the situation, it will be made worse. For this reason, I hope that the system of control, in particular ex-ante, is improved and more fully enforced than it has been up to now.
in writing. - I and my British Conservative colleagues are fully supportive of the principle of equal treatment for men and women in all aspects of life, including access to employment, vocational training and promotion, and working conditions.
However, we believe these matters are primarily ones for Member States to pursue and not for the European Union. We have therefore decided to abstain on this report.
in writing. - UKIP fully supports equality for men and women. However, the UK already has equality legislation and can change and improve it as and when required to by our Parliament and people. Further legislation and bureaucracy imposed by the EU is therefore unnecessary. Furthermore, the EU is undemocratic and not a safe guardian of anyone's rights, including those of women.
in writing. - (NL) I voted against this politically correct report - the umpteenth one - that is being put to us in this Parliament for approval. First of all, I should like to point out that as gender equality in the EU has been in place for many years, this report is totally unnecessary. Moreover, I object to the reversal of the burden of proof, applauded in this report (paragraph 20), which does not befit any country under the rule of law, while total omnipotence is granted to organisations that are asked to carry out this directive (paragraph 19).
The fact that Member States will be obliged to require businesses to develop annual business plans for gender equality and to guarantee a balanced gender distribution on corporate boards of management is diametrically opposed to the freedom of running a business. For businesses facing difficulties caused by the international financial crisis, the additional paperwork that this requirement entails could well prove devastating. In a free market of healthy businesses, quality, be this male or female, will always prevail, as we have seen many times before.
During this current economic crisis, women are among those most affected by unemployment or salary cuts. At European level, we need Member States to implement the provisions of Directive 2002/73/EC and the European Commission to monitor these actions and update the European Parliament on a regular basis.
As Mrs Madurell's report also indicates, one of the biggest problems in combating gender discrimination on the labour market is also the lack of information about the rights which the victims of discrimination have. The responsibility for this is shared equally among the Member States, European institutions, such as the European Institute for Gender Equality, and employers. Civil society organisations also have an important role to play in this. They can use information campaigns and monitoring reports to make up for the lack of activity at national or European level.
The Commission is obliged to monitor that Member States take measures aimed at establishing a work-life balance, reducing the pay gap between women and men, as well as providing women with access to management posts. In Romania, it was the regulations adopted at European level which helped us to put in place an institutional system guaranteeing that 'rights for men also mean rights for women'.
in writing. - (PT) I voted in favour of the Riera Madurell report on transposition and application of Directive 2002/73/EC on the implementation of the principle of equal treatment for men and women as regards access to employment, vocational training and promotion, and working conditions, as I consider it important to apply the principle of equal treatment for men and women in the matters covered by this directive.
Among the various faults in the transposition of the directive, I would emphasise the fact that the legislation of various Member States does not make specific reference to gender discrimination. As the rapporteur mentions, the wage gap remains high, with women earning wages that, on average, are 15% lower than men's. This gap narrowed by just 1% between 2000 and 2006. In the context of the Lisbon Strategy, it is essential that this status quo should change, and therefore I agree with the rapporteur on the importance of recommending that the European Commission actively monitor the transposition of the Directive and the compliance of the national legislations with it.
I voted in favour of Mrs Madurell's report on equal treatment for men and women as regards access to employment, vocational training and promotion. Equal treatment, irrespective of gender, race, religion, etc. is a fundamental human right. Of course, we cannot forget the natural biological differences which exist between men and women.
In my opinion, the automatic application of a 50/50 gender balance policy across the board is not really a sign that we are concerned about gender equality. In the case of difficult physical jobs such as mining, work in a steelworks, etc., this approach merely leads to ridiculous situations, just as it does in the case of nurses or teachers. Equally, we cannot force girls to take up technical studies. In order to maintain a fifty-fifty balance. Fundamental issues include access to education at all levels, filling managerial roles (including those in political institutions), implementing the principle of 'equal pay for equal work', adequate access to social security and benefits, as well as medical treatment (taking into account maternity leave). Trade unions should play an important role in this field. It is an important issue at local, regional and national level, as well as at the level of the European Union institutions.
I would like to take this opportunity to draw your attention to court rulings which discriminate against men by nearly always automatically granting women custody of the children in divorce cases.
in writing. - (DE) I voted in favour of the report by Mrs Riera Madurell on the transposition of the Directive on equal treatment.
In my opinion, it is high time that women were treated as equal to men in all, not just some, respects.
It cannot be said - not by a long chalk - that equal opportunities exist in access to careers or day-to-day working life. As regards the income gap between the sexes, in some Member States, this is closing extremely hesitantly, whereas in others it is even widening again.
The implementation of this directive is particularly important to me because of these obvious injustices and particularly because, as a family person, I value and respect women greatly.
The Committee on Women's Rights and Gender Equality is concerned about enforcement of the Directive on the implementation of the principle of equal treatment for men and women as regards access to employment, vocational training and promotion, and working conditions
In the absence of a report from the European Commission, our committee conducted its own survey amongst national parliaments and equality organisations. Letters of formal notice have been sent to 22 Member States. Some definitions have been incorrectly transposed in 15 Member States. As of 5 October 2008, nine Member States had yet to notify the Commission of measures taken to transpose the directive.
Our own-initiative report is an alarm bell and a warning to Member States. Unfortunately, exaggerated declarations and claims were passed in committee. I had therefore tabled an alternative resolution.
We have managed to agree on a common resolution, which I voted for, while awaiting the implementation report, which we will receive in the first half of 2009. This will enable a thorough analysis to be conducted, so that the consequent actions necessary to ensure compliance with the Treaty and legislation in the area of equal treatment and opportunities for men and women can be determined.
in writing. - (SV) Discrimination and harassment have no place in a liberal society. This report reminds us of the horrifying fact that many Member States still have a long way to go to make men and women equal in life and work. However, the responsibility for fighting injustices on the labour market, for example, does not rest with the EU institutions but is, and should remain, a matter for responsible citizens and their political and union representatives in the Member States. I am absolutely opposed to those wordings that seek to use these injustices as arguments for increasing supranationalism at the expense of the self-determination of the Member States. Increasing the distance between those who govern and those who are governed is not the way to a liberal society founded on the principle of the equality of all people.
The primary aim of the report is, however, to illustrate how discrimination and harassment can still destroy people's chances in life and prospects of empowerment. This is so important that I have chosen, despite everything, to vote in favour of the alternative proposal for a resolution.
I voted in favour of the report on the implementation of the principle of equal treatment for men and women as regards access to employment, vocational training and promotion, and working conditions.
Although gender equality is a fundamental right in the European Union, official statistics show, however, that differences still exist in terms of employment rate, especially in those countries which have recently joined the European Union.
Bearing in mind that equal treatment for women and men is still a structural problem, the Lisbon European Council of March 2000 assigned the European Union the target of raising the employment rate of women to over 60% by 2010, which needs to be monitored closely in the new Member States.
I believe that it is vital for us to implement the European directive to ensure that discrimination against women on the labour market is eliminated, at a time when additional efforts are required to change the attitude towards this issue, especially in rural areas.
I voted in favour of this report as I believe that the request the report is making to the Commission to closely monitor the transposition of Directive 2002/73/EC and compliance with the legislation adopted after the implementation process is legitimate and necessary.
In adopting this report, the European Parliament has provided Member States with a useful instrument for consolidating Member States' national legislation concerning equal treatment for men and women on the labour market.
However, based on the statistics supplied, there is still a 28.4% difference in employment rates between men and women, highlighting that gender inequality on the labour market is still a problem that needs to be dealt with.
This is why I believe that Member States must make every effort necessary to implement the strategies intended to promote gender equality.
Mr President, ladies and gentlemen, I declare my vote in favour of the report by Mrs Riera Madurell on equal treatment for men and women as regards access to employment, vocational training and promotion, and working conditions.
I agree with my fellow Member in considering that the principle of equality in the employment market is still far from being enforced in practice, despite the efforts of the European Union to increase the percentage of women at work under the Lisbon objectives. I concur with the rapporteur's opinions with regard to the transposition of Directive 2002/73/EC by Member States and on the need for all of them to implement the instruments that this Directive provides in order to reinforce national legislation on the equal treatment of men and women in the employment market: gender equality in employment is not only a worthy principle in ethical terms but is, and will be, the foundation for the sustainable, durable, economic development of the European Union as a whole.
in writing. - Equality between men and women is a fundamental principle of the European Union. There is still much to be done to achieve this principle and I hope that we will make this a political priority in all areas of our work in the European Parliament. It should not be just the Committee on Women's Rights which raises these issues.
In spite of the fact that gender equality is a fundamental right, gender inequality on the labour market, in terms of salaries, employment rates and quality of employment, remains a serious structural problem. Unfortunately, we see that a higher level of education does not always lead to smaller differences between the salaries of male and female workers.
Mrs Madurell's report reveals the Member States' shortcomings in terms of the transposition and implementation of Directive 2002/73/EC on the implementation of the principle of equal treatment for men and women as regards access to employment, vocational training and promotion, and working conditions.
Above all, the rapporteur stresses that many Member States have not correctly transposed the definition of discrimination into their legal systems. In many countries, the only binding definition is a general one, which does not mention gender discrimination. In other countries, no reference is made to sexual harassment, or it is only included in a general definition of harassment (in Poland, sexual harassment is defined in Section 6, Article 183a of the Labour Code), which makes it much more difficult for injured parties to pursue their rights.
Grassroots initiatives, which aim to raise awareness in society, as well as those which aim to help victims of discrimination, are extremely important in the fight against discrimination.
In order to distinguish the position of the Partito Radicale from those who express reasons opposed to ours in this Chamber, we drew lots for those of us who would abstain and those who, instead, would not participate in the vote. The solution that the EU is promoting for a long-term, structural peace in the Near East, reiterated today here in Strasbourg by President Pöttering, is for two sovereign, independent states.
The founders of Europe had an opposite belief: in order to achieve peace, absolute national sovereignty has to be renounced. This is what the Ventotene Manifesto said.
Today, we must listen to the vast majority of Israeli citizens who seek the accession of Israel to the EU and are disregarded by the Israeli, and also European, ruling classes.
The 'inclusive' Europe of the post-war period, open to accessions and a point of reference for neighbouring states, has been a factor for peace, even if in an inadequate manner. The 'exclusive' Europe of nation states, which aspires to having European 'borders' and 'Judaeo-Christian roots', is a Europe that leads to wars, in the Near East as well as in the Balkans and Caucasus, and that produces tensions, as in the Urals, Turkey and the Maghreb.
As the Non-violent Radical Party, we consider that the structural solution for peace is called European federalism, a United States of Europe that opens the doors to Turkey, to Israel and, prospectively, to democratic states that renounce their own absolute sovereignty.
in writing. - I unconditionally condemn the indiscriminate and brutal killing of civilians in Gaza, as I do the callous and indefensible killing of Israeli civilians by Hamas rockets.
I voted for the European Parliament Resolution on Gaza because it explicitly supports the UN Security Council resolution calling for an immediate cease-fire. It also draws attention to the decision by Parliament in December to defer the upgrading of EU relations with Israel. While the language of the resolution is weaker than I would have wished, nevertheless a resolution carried by an overwhelming vote of the parliament is more likely to influence the decisions of Israel and Hamas than individual Political Group resolutions.
I oppose the upgrading of EU relations with Israel and believe the trade agreement with Israel should be suspended until it complies with Human Rights norms and engages in constructive and substantive negotiations with its neighbours to implement the Two-State solution to the conflict. All Member States should now agree to cancel their earlier decision to upgrade relations with Israel as a means of bringing them to the table with realistic proposals.
I opted to abstain on the motion for a resolution on the situation in the Middle East/Gaza, for the sole reason that I do not consider a resolution of the European Parliament to be justifiable at the moment.
I think that discussion of the matter, without a vote, would be a more effective way of involving the European Parliament in this issue.
in writing. - (NL) Une fois n'est pas coutume, this is a very even-handed resolution that deserves all our support because it clearly asks both parties in the conflict not to resort to violence. Nevertheless, we should not harbour any illusions about the impact Europe, and a fortiori, the European Parliament, can have on how the situation in the Middle East develops. Before we can look for a solution, Hamas must stop its rocket attacks on Israel. At the same time, Israel must scale down its disproportionate levels of violence, to which innocent children and citizens fall victim. Despite my support for this resolution, I would remind this House that the terrorist organisation Hamas remains the main cause of the escalation.
in writing. - I voted for the joint resolution even although it was less rigorous in its condemnation of Israel's action in Gaza than I would have liked.
Hamas random rocket attacks cannot be supported, yet it was not entirely the responsibility of Hamas that the cease-fire ended. The Israeli action is entirely disproportionate and its targeting of innocent civilians - men, women and children - is a form of collective punishment that is in contravention of international humanitarian law.
The attacks on UN offices and its aid provision seem deliberately aimed at cutting off aid to the needy and removing independent observers of Israel's barbaric actions.
in writing. - (DE) I think it is right and proper that the European Parliament is speaking with one voice. We must direct our endeavours towards making clear to both Israel and Hamas that we oppose any form of violent hostilities and demand absolute respect for peacekeeping forces and aid agencies.
in writing. - (PT) In spite of calling for a cease-fire, which is an urgent issue, with which we are in agreement, the resolution approved by Parliament on the extremely serious situation in the Gaza Strip is highly inadequate, containing even negative aspects, particularly when compared with the resolution of the Human Rights Council of the UN (UNHRC) of 12 January. In Parliament's resolution:
Despite the brutal aggression, crimes and violations of the most basic human rights, there is not one word of condemnation of Israel.
It reaffirms its ambiguity, concealing the fact that in Palestine there is a coloniser and a colonised, an aggressor and a victim, an oppressor and an oppressed, an exploiter and an exploited, and covering up Israel's responsibilities.
It whitewashes the responsibilities of the EU, which is complicit in the impunity of Israel. Consider the recent decision to strengthen bilateral relations with this country or the shameful abstention by the countries of the EU on the resolution adopted by the UNHRC.
Furthermore, in a situation that is as serious as the current one, it does not criticise Israel's violation of the UN resolutions, the end of the occupation, the illegal settlements, the segregation wall, the murders, the detentions, the innumerable humiliations inflicted on the Palestinian people, or even its inalienable right to a state, with the 1967 borders, with its capital in East Jerusalem.
in writing. - (SV) We welcome the fact that the resolution demands an immediate stop to Israel's killing of the inhabitants of Gaza. However, we regret the fact that the resolution does not demand the suspension of the Association Agreement with Israel and an end to the upgrading of relations with Israel. These are obvious demands that should be made of a country that so blatantly violates the undertakings it has made, namely to respect human rights and international law.
We also question the claim that Israel's assault was initiated as a response to rocket fire from Hamas. Israel has constantly broken the cease-fire, including on 4 November last year when Israeli troops crossed into the Gaza Strip and killed six Palestinians, as well as the collective punishment of the Palestinian people by means of embargoes, shutting off the electricity, extending settlements, building walls, kidnapping leading Palestinian politicians, and so on.
In spite of this, we welcome the joint resolution and the demand for Israel to cease its killing immediately.
President Pöttering has been hasty in asserting that there were no votes against. I voted against this resolution. Although I admit it contains very positive elements, especially use of the term 'the collective punishment' of the people of Gaza, I consider it to be insufficient. The only practical thing that this Parliament can do is to seek the freezing of the association agreement with Israel; anything else is just talk - positive and attractive - but just talk. In politics, fine words do not count for anything: action is needed and NOTHING will change in Gaza after this resolution. If we had been talking about any other state than Israel, the resolution would have been much more forceful. I believe that Israel has the right to exist in peace, but it is not the case that anything goes, and Israel has to know that. Moreover, the only thing that this offensive will achieve is to intensify the conflict. This is not a good day for this Parliament because it has chosen talk instead of action.
The text tabled by all the groups in this assembly, which is intended to represent the interests of European peoples, does indeed contain some excellent recommendations, such as a call for the fighting to stop, but it does not make any reference to the importing of this conflict into Europe. As well as their concomitant violence, two images from the demonstrations against the Israeli intervention were particularly shocking.
One was of the demonstrators, the majority of whom were immigrants, brandishing Palestinian, Algerian, Hamas and Hezbollah flags, and banners with inscriptions in Arabic.
The other was of the French extreme-left leaders, Besancenot from the Revolutionary Communist League, and Buffet from the Communist Party, marching with the imams.
These images illustrate two worrying developments: the gradual takeover of the immigrant masses from the Muslim world by Islamist associations and the collusion between Islamist movements and the extreme communist left, two revolutionary movements who seek to destroy our civilisation. Now more than ever, the safeguarding of the identity and freedom of the European people demands that such demonstrations be banned and a policy implemented to reverse migratory flows.
In view of the seriousness of the situation in Gaza, the European Parliament could not remain silent. I have therefore given my support to this resolution which calls for an immediate and permanent cease-fire, including the ending of military action on the part of Israel in the Gaza Strip and an end to the firing of rockets by Hamas on Israel.
However, I am sorry that no firm and unreserved condemnation has been included of the attacks by the Israeli army, which have already left more than 1 000 people dead, mainly civilians. Although I agree with what Martin Schulz, Chairman of the Socialist Group in the European Parliament, said before the vote when he reiterated that these attacks are inadmissible, I would have preferred this indignation to have been expressed in writing.
Similarly, although the motion asks the Israeli authorities to guarantee uninterrupted delivery of humanitarian aid and free access by the international press to Gaza, it does not, as I would have wished, go as far as to make the upgrading of EU relations with Israel conditional on compliance by the State of Israel with humanitarian law.
Europe has a major role to play in the resolution of this conflict, but an agreement for lasting peace between the Israelis and the Palestinians can only be achieved, in my opinion, with the creation of a viable Palestinian State, recognising and recognised by Israel.
The common resolution on Gaza does have positive aspects, such as the request for an immediate cease-fire, recognition of the 1 000 deaths caused by the Israeli army, including women and children, as well as recognition that the embargo on Gaza by Israel represents a breach of international humanitarian law.
Despite this, I was not able to vote in favour because the resolution affords Hamas the same degree of responsibility as Israel. It does not recognise that it was the Israeli army that broke the truce of 4 November with its land incursion and various aerial attacks, but rather lays the blame on Hamas for the breakdown of the cease-fire. The resolution is clearly insufficient by not asking the Commission and Council for vigorous measures. The EU should freeze the current EU-Israel Association Agreement for violation of its Article 2, which states that respect for human rights is a conditioning factor of the Agreement. Furthermore, the common resolution does not demand an end to the Israeli blockade of Gaza nor does it demand that the 27 EU Member States cancel all arms exports to Israel.
This resolution has managed to bring the main political groups in the European Parliament together to make a declaration which is absolutely necessary, given the current humanitarian and security situation in the Middle East.
Regardless of the developments which led to the outbreak of this conflict, it is already having adverse effects of significant proportions on the civilians in the area and on the United Nations' presence in Gaza. I, too, along with my other fellow Members, believe that we are at the point where sustainable results can only be achieved through dialogue, which is only possible with a cease-fire agreement.
Furthermore, Romania's consistent positions on this subject feature to an influential extent in this document. I am pleased to have the opportunity to vote in favour of a document which expresses both the point of view of the European political family I belong to and that of my country.
I welcome the adoption of the resolution on the situation in the Gaza Strip. It is imperative that the European Parliament express its views on the crisis. It is the duty of Parliament to condemn this humanitarian disaster, laying claim as it does to moral leadership on respect for human rights. It is precisely because of this that Parliament can no longer remain silent. That is why I voted in favour of this resolution. Nevertheless, Parliament could have sent out a stronger signal; the resolution remains too weak on some points. It is important that we call for a lasting cease-fire and condemn the suffering of the civilian population. It is also our duty to suggest practical solutions for ending the war and to call on the EU to commit itself to these in its role within the Quartet. As the United States is currently in a state of paralysis on account of its change of president, the EU must further increase its sense of duty. A pause in the negotiations on enhancing relations with Israel is called for in view of such excessive military action. Unfortunately, there is no mention of this in the resolution. If Israel does not want to negotiate directly with Hamas, it is up to the EU to work to ensure that others talk to Hamas. The continuation of the military offensive is costing too many lives. Lip service is insufficient in the face of such a severe humanitarian crisis.
The joint resolution turns a blind eye to the causes of Israel's aggressive and barbaric war, considering it to be a response to the rocket attacks by Hamas. Everyone knows that the war was pre-planned and the causes lie in the Israeli occupation and Israel's refusal to apply the UN Resolutions on an independent Palestinian state with its capital in East Jerusalem. It is the result of Israel's aggressive policy, supported by the USA and the EU, of illegal settlements and its refusal to return to the 1967 borders.
Although it talks of stopping the war, the resolution sits on the fence, calls for no measures by the EU, not even that the new preferential relations should be frozen in order to exert pressure on Israel. It does not condemn Israel's aggressive policy; on the contrary, it intervenes in the Palestinians' internal problems.
The forces which have signed it are calling for and agree to a stronger role for the EU, which has to do with its imperialist ambitions in the region. They are strengthening the US/NATO plan for the 'broader Middle East' with which the EU has agreed and the aim of which is for the imperialists to subjugate the entire region.
It is for these reasons that the Communist Party of Greece did not vote for the joint resolution by the political groups and calls for the anti-imperialist fight to be reinforced, noting that there is no such thing as good and bad imperialism.
I refused to vote for the joint resolution by the European Parliament on the situation in the Gaza Strip because, although it has positive points, it does not roundly condemn the military over-reaction leading to humanitarian disaster. The shock and regret expressed by the European Parliament on the attacks on civilians and impeded access to humanitarian assistance do not suffice. Europe must stand up to its responsibilities and demand a definitive end to Israeli aggression and start making an effort to find a viable long-term solution. Unfortunately, this strong political will is missing from the compromise resolution adopted by the European Parliament.
The right of Israel to exist in peace and security is inalienable. The right of the Palestinians to live in a free territory, administered by itself, in peace, democracy and respect for human rights is also inalienable. Any solution for the region has to guarantee that the threats to these rights are set aside.
The confrontation in Gaza reveals, through the opposite situation on the West Bank, that the relationship between the parties, although tense and conflictive, is possible, if both are willing to accept the existence of the other. That is not the case with Hamas, which uses the territory that it took control of to pursue its declared objective: to prevent the existence of Israel.
These circumstances, however, do not make the deaths in Gaza any less tragic. Hamas, we know, without any consideration for the life of the Palestinians, uses the population as human shields against the attacks by Israel and their deaths as weapons of propaganda. Israel, determined to legitimately guarantee its security, continues with the fighting in spite of this tragic result. The process is inevitable if the international community, including Arab countries, does not promote the viability of one side and the security of the other as the objective of the peace process in the Middle East.
Mr President, ladies and gentlemen, I declare myself in favour of the motion for a resolution on the tragic situation in the Gaza Strip.
I fully share the concerns that the conflict is not yet nearing a conclusion in spite of the desire for a cessation of hostilities expressed by the entire international community. I join my colleagues in expressing my profound regret for the suffering of the civilian population in Gaza and I believe that the only possible solution, not only in this territory, but throughout the Holy Land, is dialogue, negotiation and diplomacy, and never war, which can only exacerbate hatred.
The European Union can and must play a prominent role in this process, both in achieving a cease-fire as well as in opening channels for humanitarian purposes. For this reason, I am voting in favour of the motion for a resolution and I hope that the efforts for reconciliation result in concrete progress towards peace as soon as possible.
The conflict between Israel and Gaza has simply gone on too long.
When deaths are now being counted in their thousands, it is our overriding duty to ensure the fighting stops immediately.
The policy of isolation of Gaza has failed, radicalising the population who have been its first victim.
No military solution to the Israeli-Palestinian conflict is possible.
The only possible settlement is a lasting and comprehensive peace settlement between the parties. That is why we are asking for an international conference, instigated by the Quartet and with the participation of all the stakeholders in the region, to be organised as soon as possible, on the basis of the Arab League Initiative, the previous agreement between the Israelis and Palestinians.
Meanwhile, we think that any upgrading of political relations between the EU and Israel must be strictly conditional upon respect for international humanitarian law. We therefore remained opposed to the vote in support of Israel's increased participation in Community programmes.
I voted in favour of the European Parliament resolution on the situation in the Gaza Strip for an immediate cease-fire in this area.
I believe that, regardless of the positions held by the conflicting parties, dialogue is the only way to resolve any problems for the common good.
in writing. - (SV) The resolution that the European Parliament voted through today concerning the situation in Gaza contained no condemnation of the terrorist organisation Hamas, which broke the cease-fire in December and uses civilians as human shields. Despite the fact that this was absent from the resolution, I considered it important to vote in favour of a call for a cease-fire in the region, which was why I voted in favour of the resolution.
in writing. - The situation in the Gaza Strip is deplorable. Hundreds of innocent civilians have been killed and thousands presently face death on a daily basis. Yes, I accept Israel should be allowed to live in peace. Yes, rocket attacks across the border are unacceptable and should stop.
But the response by Israel is totally disproportionate and cannot be supported.
The Israelis have failed to respect the international community. They have shelled the UN compound, they have attacked schools and children. This is totally unacceptable and must stop. We must have a cease-fire immediately.
I will vote in favour of this resolution because the European Parliament needs to have its voice heard so that innocent Palestinians trapped in Gaza will not be forgotten.
Israel: you have the right to live in peace. You do not have the right to practise wanton destruction and to be the delivery body of death and destruction on innocent civilians. Your actions mean that you have become the aggressor, not the victim.
I have approved the compromise that is before us, even though it lacks the punch and boldness that I would have liked to have seen. I am dismayed and angry about the large-scale, disproportionate offensive by the Israeli air force and ground troops in a densely populated area.
I feel solidarity with and concern for the fate and safety of the 1.5 million Palestinians held in Gaza, for whom it is impossible to leave the Gaza strip, and for the humanitarian situation of the Palestinians on the West Bank who, despite cooperation from the Palestinian National Authority, see no improvement in their living conditions.
It is unfortunate that the compromise does not mention the problematic upgrade of relations between the EU and Israel. I would urge the Council to freeze the upgrade of relations with Israel until a complete and permanent cease-fire has been agreed by all sides and Israel grants unrestricted access for humanitarian aid.
Relations between the EU and Israel can only be upgraded if human rights and international humanitarian law are respected, the humanitarian crisis in the Gaza Strip and the occupied Palestinian territories are brought to an end and an all-out effort is made for a comprehensive peace deal and for the complete implementation of the EC-PLO interim association agreement.
in writing. - I support the resolution on Gaza and support calls for an immediate cease-fire.
Thank you, Mr President. I vote in favour. The situation in the Horn of Africa continues to be extremely concerning. The interweaving of problems and conflicts is such that the EU must pay constant attention in order to avoid a dramatic deterioration of the situation. I believe, as does my group, that the situation in the Horn of Africa requires an urgent, comprehensive approach.
As has been said, the main difficulties arise from the numerous conflicts between the various countries of the region. For this reason, it is absolutely essential to work on security and its many interrelationships, such as how changes of government should be monitored; those governments should be urged to make a proactive commitment to improve human rights.
The Horn of Africa is currently suffering from cumulative scourges:
war, both civil and regional,
the absence of democracy and freedom,
famine and the food crisis.
The acts of piracy, reminiscent of another age, are only the latest product of this chaos.
Faced with these tragedies that are tearing apart the region and spreading bloodshed, we do not have to remain silent or claim impotence.
It is now, more than ever, when the international community is showing signs of being fatigued by a seemingly never-ending crisis, that the EU must take a leading role.
By launching Operation 'Atalante' to protect vulnerable ships and the delivery of food aid to Somali refugees, the Union has demonstrated that it can find real and effective solutions when confronted with an emergency.
However, it also has to find responses to the general political crisis in the region.
It must construct the 'EU regional political partnership for peace, security and development in the Horn of Africa' which the Committee on Development launched when it adopted its report in April 2007.
Let us not allow the Horn of Africa to become an area of lawlessness where no development takes place.
in writing. - (SV) Since it is my firm belief that the European Parliament should not involve itself in foreign policy, I have voted against the resolution in its entirety. This does not mean, per se, that I consider everything in the resolution to be wrong or undesirable. On the contrary, the report also includes positive elements that I would have wholeheartedly supported if it had been a statement by the Swedish Government, for example. Such an example is provided by the case of the Swedish-Eritrean journalist Dawit Isaak, who has been imprisoned without trial since 2001.
The chances of the EU and the international community changing the basic reality in Somalia are slight. However, tackling one of its consequences, piracy, is much more within our grasp. We must not forget that piracy is primarily a means of generating an income for the groups living in the south and middle of Somalia. This income is used in turn to fuel the conflicts being waged within the country and region.
A stronger naval presence in the region may have a positive influence on the security environment in Somalia and, consequently, in the region as a whole. The EU must therefore support the moderate elements in the Somali leadership, who are firmly committed to stability and peace in the region. Combating piracy is an option available to the European Union, which has the necessary military capability and can contribute not only to restoring the safety of a vital transit route, but also to establishing stability and peace in the region.
Mr President, ladies and gentlemen, I am voting in favour of the motion for a resolution on the situation in the Horn of Africa.
The delicate situation in this African region means that European institutions must take a decisive stance. For this reason, I approve of calling on the Council to appoint a special EU representative or envoy for the Horn of Africa region. Ethiopia, Eritrea, Somalia and Djibouti must co-operate if they want to overcome the current stalemate.
That is why the Eritrean Government must reconsider its current withdrawal from participating in IGAD. That is why Djibouti must do its best to ensure the better legal protection of trade union rights. That is why Ethiopia must rescind the proclamation on the registration and regularisation of civil organisations and charitable institutions. That is why Somalia needs to put an end to one of the worst humanitarian and security crises in the world.
It appears that finally, although still in a tentative manner, the Lukashenko regime is sending out signals that it is opening up to the international community. Let us take note of this and quickly work towards a shared process to improve relations with this country, which is so close to our borders. However, we cannot give an inch on our demands with regard to respect for human rights and guarantees of freedom of expression and information. The images of the repression of several attempted peaceful democratic demonstrations by the opposition are still vivid.
I would furthermore ask for a greater effort in agreeing common rules on the sensitive subject of visits by Belarusian children to host families in the EU during the summer months. Every year, the Belarusian Government changes its strategy on this matter, often leading to very difficult situations that have a negative effect, in particular, on the children themselves, who are already disadvantaged in other ways. The current progress is welcome, but the road to be followed is still very long: we hope that Mr Lukashenko, after many false starts, wants to move down this road, at least in part, together.
in writing. - Belarus remains largely ostracised by the European Union due to President Lukashenko's authoritarian rule. In the past five years, the European Parliament has twice awarded the Sakharov Prize to Belarusian dissidents, and others have been shortlisted. This represents an explicit recognition that human rights and political freedoms are suppressed in Belarus.
Nevertheless, there are signs that Mr Lukashenko is slowly warming to the West. Naturally, the situation in Belarus still remains serious, but we need to recognise that one way of coaxing Belarus towards the European Union is to recognise and respond to Mr Lukashenko's overtures. In short, it is a carrot-and-stick situation.
As someone with a deep interest in the former Soviet republics in Central Asia, I see parallels between that region and Belarus. This resolution does not hold back on criticism of Mr Lukashenko, but it sets out a kind of road map for him to normalise relations with the EU.
We should not be under any illusions about Belarus and we should not hesitate to break off dialogue if the situation deteriorates. But this resolution offers some hope that relations can improve over time, and for that reason I voted to support it.
in writing. - (NL) I have voted in favour of this resolution. The European Parliament welcomes the fact that the restrictions on the freedom of the press have been relaxed somewhat in Belarus and that a few political prisoners have been released. It has also been pointed out, though, that other dissidents are still behind bars. In order to improve relations, this resolution argues that Belarus should become a country without political prisoners, that the government should guarantee the free expression of opinion, and so on. Legislation should also be changed and Belarusians should be given freedom of movement.
Even though everyone is in favour of this, I should like to put the following to you. Should the European Parliament not open these resolutions up to countries with which Europe does maintain cordial relations? China springs to mind, where the human rights situation is at least as dramatic as in Belarus. Or is it perhaps commercial considerations that stop us from doing this?
The resolution continues an on-going and productive dialogue with the government in Minsk and is indicative of the concerns of the European Parliament and the citizens it represents about the situation on human rights and about developments in Belarus in general.
The Belarusian authorities have made some progress, which is commendable, but we hope that they will initiate a process of democratisation and not simply make some temporary cosmetic gesture. This resolution is sufficiently firm, but also finely nuanced so that it expresses our satisfaction on the first issue as well as our concern about the second.
Current events in the region highlight once again the importance of transparency in the business of government and of the democratic responsibility of governments to the citizens they represent. The democratic values which have been adopted are linked to stability and development for both societies and markets, including the energy markets. This resolution is a step forward in reaffirming these values.
Relations between the European Union and Belarus depend on both parties. If there is common good will, then dialogue will be possible, as will a suitable neighbourhood policy and an Eastern Partnership. Partnerships cannot be built on prohibitions and orders, which is why I welcome the European Commission's recent initiative to improve relations with Belarus. Objectively speaking, we must admit that Belarus has also done a lot to foster understanding. Examples of this include registration of the 'For Freedom' movement, permission for the publication and distribution of opposition newspapers, and openness to the Eastern Partnership initiative. The European Union has greater expectations. There are, of course, good reasons for this. However, there are also good reasons for many of Belarus' expectations.
There is a need for symmetry and understanding between the partners in many fields. For example, since we are calling on the Belarusian authorities to stop issuing exit visas to their citizens, especially children and students, why does the European Union not take steps to simplify and liberalise visa procedures for the citizens of Belarus? These problems are particularly important to those of us who live in border regions, which are linked by both cultural and family ties.
In addition to cultural matters and the issue of nationality, the economy and trans-border cooperation are also important. Here, too, the Commission and the Council could, and should, do more.
The current context and the future of relations with Belarus present a challenge to the foreign policy of the European Union. Some gestures from Minsk justify a resumption of some relations. However, it is clear that the energy factor, in the current context, plays a significant role in driving this process. This is understandable. Realism is an integral part of foreign policy. However, realism cannot, need not and should not be divorced from values and strategy. The promotion of democracy in Belarus is a question both of values and of strategy. This perception of the medium- and long-term European interest must be central in this new phase of the relationship. Otherwise, we will produce a future dependency in which values come second to short-term strategies, with reduced success.
Mr President, ladies and gentlemen, I would like to communicate my vote in favour of the motion for a resolution concerning the attitude of the European Union in dealings with Belarus.
I am pleased that the Belarusian Foreign Minister has confirmed that his country intends to participate in the Eastern Partnership with other Eastern European countries. It is, however, necessary for Belarus to closely observe international safety standards and requirements in constructing a new nuclear power station and to conform to the Convention on Nuclear Safety.
Finally, I am saddened by the fact that Belarus remains the only country in Europe to retain the death penalty. If the future enlargement of the Union is to be considered, this barbaric punishment must be abolished.
I voted in favour of the EU resolution on Belarus as I feel that any move capable of introducing more democracy in any country in the world is a positive step.
The process of democratisation in Belarus will promote respect for the rights and freedoms of this country's citizens.
This resolution is welcome because I hope that, through this measure, an ever-growing number of Belarusian citizens will have easier access to visas for European Union states so that they can learn from us about our values and tradition. I also hope that very soon, Belarus will no longer have political detainees or people held under house arrest.
in writing. - I and my British Conservative colleagues fully support the need for the democratic opposition in Belarus to be involved in the process of gradual re-engagement between the EU and Belarus. Currently President Lukashenko, who is the local strongman running an authoritarian regime, is making overtures to the EU and distancing himself from Moscow, a process which we should encourage by improving our political relations with Minsk.
We also support the calls for the Government of Belarus to uphold and respect human rights, which is an important part of the process of improving relations between the EU and Belarus.
For these reasons, and to stress the importance we place on a democratic future for Belarus, we have decided to support this joint resolution. We also wish to make clear that, with regard to paragraph 16 of this joint resolution, the death penalty issue is a matter of conscience for British Conservative MEPs.
I voted in favour.
Srebrenica is a wound that has left a deep scar on the history of Europe. Those who survived still recount how, between April 1992 and April 1993, thousands of refugees, in an attempt to save themselves from Bosnian Serb incursions, hid in cellars, garages and even houses abandoned by the Serbs; how they only had roots to eat; how they were infested with fleas; how, frozen during the long winter of 1992, they warmed themselves by burning tyres and plastic bottles; and how the bodies of those who died of starvation and exposure were eaten by dogs. Seventeen years after the massacre, hundreds of bodies have yet to be identified.
Thus, I believe that establishing a day of commemoration would ensure that we do not forget, would express solidarity with the family members of the victims of this nonsensical massacre and would revive, in a more decisive manner, our policies for a Europe of peace, social justice and freedom, in the certainty that a respect for equality can only be achieved through the acknowledgment of differences.
in writing. - This resolution tragically reminds us that 'Man's inhumanity to man' is not something that ended after the Holocaust of World War II. It continued in Europe with Srebrenica and it continues today in Gaza!
I endorse the annual day of commemoration for the genocide in Srebrenica, precisely because the intervention of the EU and its Member States had created a false sense of security, as a result of which the residents were unable to flee in time. Those in favour of military interventions will not enjoy hearing this criticism. During last night's speech, I was silenced in mid-flow by the President, perhaps on account of the irritation felt about the content of my speech. The last bit, that was hardly audible because the President was hammering away with his gavel, fits in with this report.
Srebrenica is also a symbol for the failure of optimistic notions about humanitarian interventions and safe havens. It should have been made clear from the start that a foreign military presence could only offer false illusions. It turned Srebrenica into an operating base against the Serbian environment, whilst it was inevitable that it would eventually be swallowed up by that self-same environment.
Without a Dutch army in Srebrenica, there would not have been a situation of war and there would not have been a need for revenge on the part of the Serbs. The victims are not only the reason for bringing Mladić and Karadžić to justice, but also for thinking about the failure of military interventions and of all attempts to bring unity to an ethnically divided Bosnia.
The joint resolution by the European Parliament on Srebrenica is an attempt to distort history and to conceal or shift responsibility for the crimes by the American and European imperialists, the dismemberment of the country and the barbaric war unleashed against it by NATO, with the EU's help, to the victims in former Yugoslavia.
At the same time, it attempts to increase the standing of the despised American-inspired Special Court in The Hague, before which the imperialists want to try their victims and which has already been used to physically eliminate the Yugoslavian leader Slobodan Milosevic.
Calling the events in Srebrenica the biggest post-war crime and the proposal to recognise a day to commemorate it in the Member States of the EU, while there are still serious questions as to what actually happened there, is a gross misrepresentation of history, because in fact, the biggest post-war crime to date in Europe has been the slaughter of the people of Yugoslavia by the American and European imperialists.
The Communist Party of Greece refuses to support the adoption of such unacceptable resolutions, especially at a time when we are all witness to the daily killing of hundreds of children and civilians in Palestine by Israel, with the support of the same imperialist forces now turning a blind eye, and the people of Yugoslavia were not party to the resolution in question.
The black history of Europe, the human capacity to reveal the worst of itself, has not ended. Srebrenica and its terrible tragedy are not only the most recent instance of human horror. They are a reminder, if such were needed, that destruction is always possible, that the human condition is a permanent struggle for peace, and that nothing we acquire is permanent. However, the memory of this massacre, the commemoration of this tragedy, is also the tribute that evil pays to good.
For us Portuguese, who are geographically and culturally distant from the places of the main European horrors of the 20th century, and who have another history, it is even more important to remember them. Geography and culture offer us different histories, but they do not distinguish our human condition. The memory of what we could have witnessed should be an integral part of our heritage.
Mr President, ladies and gentlemen, I am voting in favour of the motion for a resolution that would establish 11 July as a day of commemoration for the victims of the Srebrenica massacre.
The tragic month of July 1995, when Serb troops led by Ratko Mladić massacred over 8 000 Bosniaks, still lives in all our hearts. The best way to honour the victims of the atrocities of the war in the former Yugoslavia is to announce a day of commemoration so what happened can be remembered.
Further efforts and sacrifices are also required to ensure that those guilty of the genocide are brought to justice (the most important of whom is General Ratko Mladić) in deference to the fathers, mothers, children, brothers and sisters of the innocent victims who died in those years, and also in deference to the Europe that wants to live in freedom.